UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-2028


NATIONSTAR MORTGAGE, LLC,

                   Plaintiff - Appellee,

             v.

ELOIS C. BAXTER,

                   Defendant - Appellant,

             and

THE SUMMIT COMMUNITY ASSOCIATION, INC.; THE UNITED STATES
OF AMERICA, acting by and through its agency, The Secretary of Housing and
Urban Development,

                   Defendants.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Margaret B. Seymour, Senior District Judge. (3:17-cv-01447-MBS)


Submitted: December 19, 2017                           Decided: December 21, 2017


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Elois C. Baxter, Appellant Pro Se. Travis Emil Menk, BROCK & SCOTT, PLLC,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Elois C. Baxter seeks to appeal the district court’s order adopting the magistrate

judge’s recommendation and remanding this removed action to state court for lack of

subject matter jurisdiction. “[A] district court may remand a case . . . for lack of subject

matter jurisdiction at any time, and such an order is not reviewable.” Doe v. Blair, 819
F.3d 64, 66-67 (4th Cir. 2016) (citations omitted); see also 28 U.S.C. § 1447(c), (d) (2012).

Because we lack jurisdiction to review the district court’s order, we dismiss this appeal.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               DISMISSED




                                             3